DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-2, 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 2, the prior art of record, specifically Gong (US Pub. 2019/0164515) teaches a GOA driving unit (Fig.1; Paragraph 0084-0086), comprising: a GOA module configured to output a low voltage-level signal (VGL in Figs. 1-3; Paragraph 0084-0088, 0101-0102) through a first output end of the GOA module under the control of a first clock signal (CK1 in Figs.1-3) and to output a high voltage-level signal (VGH in Figs. 1-3; Paragraph 0084-0088, 0101-0102) through the first output end under the control of a second clock signal (CK2 in Figs.1-3),  and a protective module (105 in Fig.1; Paragraph 0084) having a control end connected to a constant direct-current signal (Paragraph 0085-0088, 0098-0099).
                However, none of the prior art cited alone or in combination provides the motivation to teach a
 GOA driving unit, wherein the GOA module comprises a high voltage-level output sub-module and a low voltage-level output sub-module, wherein the high voltage-level output sub- module is configured to output the high voltage-level signal through the first output end under the control of the second clock signal, and wherein the low voltage-level output sub-module is configured to output the high voltage-level signal through the first output end under the control of the first clock signal; and


wherein the high voltage-level output sub-module comprises a first transistor, a second transistor, a third transistor, and a first storage capacitor, wherein a drain electrode of the first transistor is connected to a first low voltage-level signal VGL, wherein a gate electrode of the first transistor is connected to the second clock signal, wherein a source electrode of the first transistor is connected to one end of the first storage capacitor, a gate electrode of the third transistor, and a source electrode of the second transistor, wherein the other end of the first storage capacitor is connected to a drain electrode of the third transistor and a first high voltage-level signal, wherein a drain electrode of the second transistor is connected to the second clock signal, wherein a gate electrode of the second transistor is connected to the low voltage-level output sub-module, and wherein a source electrode of the third transistor is connected to the first output end; and
wherein the low voltage-level output sub-module comprises a fourth transistor, a fifth transistor, a sixth transistor, and a second storage capacitor, wherein a drain electrode of the fourth transistor is configured to receive a turn-on signal by being connected to a first output end of the previous level of GOA driving unit, wherein a source electrode of the fourth transistor, the gate electrode of the second transistor, a gate electrode of the fifth transistor, and one end of the second storage capacitor are connected, wherein a gate electrode of the fourth transistor is connected to the second clock signal, wherein a drain electrode of the fifth transistor is connected to the first low voltage-level signal, wherein a source electrode of the fifth transistor is connected to a drain electrode of the sixth transistor, wherein a gate electrode of the sixth transistor is connected to the first clock signal, and wherein a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 







/VIJAY SHANKAR/Primary Examiner, Art Unit 2622